Citation Nr: 1742601	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating higher than 10 percent for service-connected chronic sinusitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1995.  His service included a tour in the Republic of Vietnam from 1969 to 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.  A July 2009 rating decision denied service connection for obstructive sleep apnea; denied reopening cervical and lumbar spine disability claims; and, continued a 10 percent disability rating for sinusitis.  A September 2010 rating decision granted service connection for PTSD and assigned an initial noncompensable disability rating; and, continued a 10 percent disability rating for sinusitis.

In July 2012, the Veteran and his wife appeared at a Board hearing before the undersigned at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.

In a decision dated in April 2014, the Board reopened the spine claims; allowed service connection for a cervical spine disability; remanded the reopened lumbar spine claim and remanded it for additional development and a decision on the merits; and, remanded the other issues for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

During the pendency of the appeal, in a September 2016 rating decision, the 
AOJ executed the April 2014 Board decision by granting service connection for a cervical spine disability and assigning an initial 10 percent disability rating.  There is no indication that the Veteran appealed either the initial rating or effective date.  Hence, the cervical spine issue is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a November 2016 rating decision, the AOJ granted an initial rating of 30 percent for the PTSD, effective in March 2010, the date of the Veteran's claim.  See 38 C.F.R. § 3.400 (2016).  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, thus, the issue remains in appellate status.       

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record is against a finding that obstructive sleep apnea had onset in active service or is otherwise causally connected to active service.

2.  The evidence of record is against a finding that a lumbar spine disorder, including degenerative joint disease had onset in active service or is otherwise causally connected to active service.

3.  The evidence of record shows the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) throughout the initial rating period on appeal.

4.  The evidence of record shows the Veteran's chronic sinusitis is manifested by no more than three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for a lumbar spine disorder, including degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

3.  The criteria for an initial disability rating higher than 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code 9411.

4.  The criteria for a disability rating higher than 10 percent for service-connected chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.97, Diagnostic Code 6512.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the July 2009 and September 2010 rating decisions, via letters dated in June 2009 and May 2010, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Further, as noted earlier, the Board remanded the case to insure that all relevant treatment records were obtained.  The Social Security Administration provided a negative reply as concerned records related to the Veteran.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Obstructive Sleep Apnea

The Veteran is currently diagnosed with obstructive sleep apnea.  Hence, the first requirement for service connection is met.  The remaining issue is whether it had onset in active service or is otherwise causally connected with active service.  The weight of the evidence is that it is not.

During the July 2012 Board hearing, the Veteran testified that his obstructive sleep apnea was diagnosed in 2003 or 2004, which was several years after his retirement from active service.  His wife added that during the Veteran's Air Force career, there were instances when he would stop breathing. 

Service treatment records are negative for any entries related to complaints, findings, or treatment for obstructive sleep apnea.  The reports of physical examination of record reflect that the Veteran's respiratory system was assessed as normal during his active service.  The Veteran was not afforded an examination in conjunction with this claim due to the state of the evidence at the time of initial adjudication.  See 38 C.F.R. § 3.159(c)(4).  As earlier noted, the Board remanded for an examination and nexus opinion.

A VA examination report dated in October 2016 reflects that the VA examiner conducted a review of the Veteran's records as part of the examination.  The Veteran reported that he was having trouble sleeping, dreaming he was falling, and that he was getting up to urinate for his unrelated diabetes condition.  The examiner noted that a sleep study conducted in July 2003 diagnosed the Veteran with mild obstructive sleep apnea.  His treatment included use of a continuous positive airway pressure (CPAP) machine, and he later underwent a uvulopalatal pharyngoplasty with tonsillectomy.  The examiner noted that review of the service treatment records did not reveal any entries that indicated complaints of or treatment for apnea.  Based on a review of the records and the examination of the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's obstructive sleep apnea had onset in active service or was otherwise causally connected to active service.  The examiner's rationale was that after the Veteran's VA treating physician determined that the Veteran's history of sleep-disordered breathing, daytime hypersomnolence, trouble staying awake while driving, and no history of undergoing a sleep study done in the past, raised concern that he might have obstructive sleep apnea.  Hence, the physician referred the Veteran for a sleep study.  The examiner noted that per the applicable medical literature, the standard of care was that sleep apnea can only be diagnosed after undergoing a sleep study when it is indicated and ordered by a medical provider.  The examiner concluded that in light of the fact that the Veteran's providers did not deem a sleep study to be indicated until more than eight years after his retirement from active service, it was not at least as likely as not that the Veteran's obstructive sleep apnea had onset in active service or was otherwise causally connected to active service.

The Board remand directed that the obstructive sleep apnea examination be conducted by a physician.  The examination noted above was conducted and the nexus opinion rendered by a nurse practitioner.  Hence, the AOJ obtained a medical review of the record by a physician.  In November 2016, a VA physician reviewed the entire record, and concurred with the findings and opinion of the nurse practitioner.  The physician agreed that it was apparent that no physician suspected the presence of obstructive sleep apnea and ordered a sleep study until 2003, which was several years after the Veteran's active service.  Thus, the Veteran's obstructive sleep apnea was not present during or caused by active service. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim of service connection for obstructive sleep apnea, and the appeal will be denied. 

Initially, the Veteran's service treatment records are negative of any assessment of obstructive sleep apnea, and are highly probative as to his condition at the time of active duty. 

The Board has considered the opinions of the VA medical examiners of record and finds them to be probative as they are definitive, based upon a contemporaneous physical examination and a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, they are found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight. 

The Board recognizes the contentions of the Veteran and his spouse that he has had obstructive sleep apnea that had its onset in service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The contentions of the Veteran and his spouse have some tendency to make a nexus more likely than it would be without such assertions.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports more probative than the lay statements of record.  The examiners are medical professionals and able to review the overall record, including the Veteran's history and opinions. 

To the extent that the Veteran is able to observe continuity symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of obstructive sleep apnea) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with obstructive sleep apnea for many years after service, and no competent medical evidence linking obstructive sleep apnea to the Veteran's service) outweigh the Veteran's contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's obstructive sleep apnea was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the evidence in this case weighs against the claim of service connection for obstructive sleep apnea.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2014).

Lumbar Spine

The Veteran's service treatment records note his complaints of or treatment for 
low back pain.  Reports of periodic physical examinations, however, reflect that his spine was assessed as normal.

A VA examination report dated in October 2016 shows that the VA examiner noted that the Veteran's medical records reflected 2003 diagnoses via X-ray of lumbar spondylosis and mild degeneration of the facet joints of the lumbar spine via magnetic resonance imaging (MRI) examination.  The Veteran reported that he first noticed his low back pain in the 1970's that progressively worsened over time.  He was treated by a chiropractor from 1972 to 1973.  He reported further that his work in aircraft maintenance required frequent lifting; and, around 1976, he hurt his back while lifting an aircraft wheel, for which he sought medical treatment.  The Veteran reported frequent low back problems between 1978 and 1985.  He worked as a flight engineer for 15 years, work that required lifting and pushing pallets.  His in-service symptoms included muscle spasms, and his treatment included physical therapy.  The Veteran reported that he remained overseas after his retirement from active service.  He worked for a while in an Army Post Office followed by work as an insurance agent and then in a state welfare office.  He denied any other type work or having undergone any type of back surgery.  The examiner noted that in-service examinations documented as late as 1991 to 1993 note the spine to have been within normal limits.

The VA examiner conducted an extensive and comprehensive review of the service treatment records, to include a 1988 lumbar spine X-ray taken in connection with a reported two week history of back pain that had shown no degenerative changes with negative physical examination findings.  The examiner also noted that service treatment records dated as late as 1991 to 1993 noted the spine to be within normal limits.  In light of these factors, the examiner opined that the Veteran had findings in service of an acute lumbar strain condition that had resolved without residuals.  The examiner then noted VA records that documented the Veteran's presentation in July 2003 with complaints of chronic low back pain, and that X-rays showed mild spondylosis in the lumbar spine; and, in December 2003, an MRI examination showed  mild hypertrophic facet arthropathy.  There was no significant intraspinal pathology or nerve root impingement identified.  In light of those findings, the examiner opined that the Veteran's in-service lumbar spine condition resolved without chronic residuals, and that his currently diagnosed lumbar spine disorder was not causally connected to the low back pain documented in the service treatment records, nor was it otherwise connected to active service.  The examiner opined further that the pathology diagnosed via imaging more than eight years after active service were consistent with normal biological aging and normal wear and tear.  It was indicated that the relevant medical literature noted that lumbar degenerative arthritis was most commonly present in patients over the age of 40.

A VA physician also reviewed the claims file and concurred with the foregoing findings and opinion.  The VA physician added that the entries in the service treatment records showed that the Veteran had an episode of acute lumbar strain while on active duty in 1988 that resolved without residual, and that the service treatment records were silent for any evaluation, diagnosis, or treatment for a chronic low back condition.  The VA physician opined further that the evidence of record showed that the Veteran's current lumbar spine disorder had onset in 2003, several years after active service, and that it was more likely due to normal physiologic aging, and it is not causally connected to active service.

The VA examiners considered the Veteran's lay reported history and the evidence of record, and they provided clear rationales for their opinions.  The Board finds nothing in the evidence of record that contradicts their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Hence, the Board finds the opinions highly probative and assigns them significant weight.

The Board has considered the statements of the Veteran and his spouse in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau, 492 F.3d at 1377.   However, in this case, the VA examiners considered the Veteran's in-service treatment and concluded that it was not likely that a related current disability has manifested.  This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the lay assertions.

In light of the above, the Board finds that the preponderance of the evidence is 
against a finding that lumbar spine degenerative joint disease manifested at least to a compensable degree within one year of retirement from active service.  Hence, there is no factual basis for entitlement to service connection on a presumptive basis.  38 C.F.R. § 3.307(a), 3.309(a).  The Board finds further that the preponderance of the evidence is against a finding that lumbar spine degenerative joint disease is otherwise causally connected to active service.  While lumbar spine degenerative joint disease is a currently diagnosed disorder, there is no causal nexus between such and active service.  

Given the medical evidence against the claim, for the Board to conclude that the Veteran's low back disability was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert, 5 Vet. App. at 33.

As such, the evidence in this case weighs against the claim of service connection for lumbar spine degenerative joint disease.  See Degmetich, 104 F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2014).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

PTSD

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows:

PTSD that produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent disability rating.
 
PTSD that produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent disability rating. 

A 70 percent disability rating is warranted when a Veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. 

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-V.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-V, clinicians do not typically assess Global Assessment of Functioning (GAF) scores. The DSM-V introduction states that it was recommended that the GAF be dropped from DSM-V for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

The preponderance of the evidence of record shows that the Veteran's PTSD has not been the driving force behind his mental symptoms, and that the assigned 30 percent disability rating in fact compensates him for his impairment.  See 38 C.F.R. § 4.1.

A VA examination report dated in September 2010 reflects that the Veteran reported that he had difficulty sleeping, primarily due to his sleep apnea and septum breathing difficulty; some startle response to loud noises; and, that certain sights and sounds reminded him of Vietnam which made him mildly anxious.  The examiner noted that the Veteran had no history of mental health treatment prior to March 2005, when he started VA treatment for anxiety and depression.  The diagnosis of record was an adjustment disorder with mixed emotional features, although there was some question about possible PTSD.  The examiner noted that the Veteran was involved in individual counseling, and that his last session was a week prior to the examination.  A diagnosis of PTSD, mild to moderate, had been added to that of adjustment disorder.  The primary feature of the latter disorder was problematic gambling and difficulties with in-laws.  Although he reported a history of alcohol abuse, the Veteran reported that he currently rarely drank alcohol.  He did, however, report continuing problems with gambling.  The Veteran denied any past or current history of suicidal or homicidal ideation, plan, intent. or attempt.  The Veteran reported that he could not tolerate being around other people who told him what to do, such much so that he lost his job with a state welfare department in 2002, and he had not worked since.

Mental status examination revealed the Veteran to be independent in all activities of daily living.  He was alert and oriented times three.  He was pleasant and personable.  The Veteran showed no signs or symptoms of psychosis; memory and intellect appeared intact and to be of average capacity; and, insight and judgment with regard to normal everyday affairs was unhampered.  The Veteran and his wife were married in 1972, and they have two children.  The marriage had been strained over the years, with a number of separations, due to various reasons, to include the Veteran's gambling.  The examiner opined that the overall impression of the Veteran was one of PTSD of mild intensity at worst.  The alcohol dependence, severe by history, was in full and sustained remission, and there also was the issue of pathological gambling.  Based on the review of the claims file and the interview of the Veteran, the examiner rendered Axis I diagnoses of PTSD, mild intensity at worse; pathologic gambling; partner relationship problems; adjustment disorder; and, alcohol dependence, in full and sustained remission.  The examiner opined that only PTSD was related to active service.  A GAF of 70 was assigned, as solely related to the PTSD.  The examiner opined that the Veteran's PTSD was not his main stressor.

As the examiner noted, the Veteran's outpatient records were consistent with the 
examination findings.  Records dated in September 2009 and September 2010 noted that the Veteran's PTSD symptoms were mostly resolved, and they no longer were treated; and, that he was unable to keep a job due to his anxiety and aggressive communication style.  He helped his wife care for her elderly mother.

During the July 2012 Board hearing, the Veteran testified that he believed he met the criteria for a rating of 70 percent.  He testified that he was depressed four or five times a week, and that he had trouble sleeping.  His wife testified that he was not motivated, and that he was like Dr. Jekyll and Mr. Hyde-irritable, and the drinking and gambling, all of which strained the marriage.

The outpatient records and examination findings belie the Veteran's assessment of the severity of his service-connected PTSD.  The October 2016 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  As a result, the examiner noted diagnoses of PTSD; general anxiety disorder; gambling disorder; and, alcohol use disorder in full remission.  The examiner noted that the symptoms of each disorder could be differentiated.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).   The examiner noted that the Veteran's PTSD-related symptoms were hypervigilance, sleep disturbance, some anger/depression, anhedonia, dreams, and avoidance, all of which were very mild.  The symptoms of anxiety, worry, some irritability, and mild memory complaints were due to the generalized anxiety disorder.  Repeat gambling and loss of money were due to the gambling disorder.  The examiner noted that there were no current symptoms due to the alcohol use disorder, as it is in full remission.  The examiner noted further that the Veteran's outpatient treatment records noted that his treatment focused not on PTSD but his generalized anxiety disorder.  The examiner noted that the Veteran and his wife had been married for 44 years and have two adult children.  The Veteran reported that he remained close to his sisters, and his activities around the house included gardening.

Mental status examination revealed the Veteran's grooming and hygiene to be good, and he was alert and fully oriented.  The Veteran denied any suicidal or homicidal ideation, and the examiner assessed the Veteran's insight and judgment as intact, and the Veteran was competent to manage his VA benefits.  The examiner noted that the Veteran's symptoms had not increased since the 2010 examination.  

As the examiner noted, the outpatient records are fully consistent with the findings at the examination.  They note that the primary focus of the Veteran's counseling was on his gambling; his sleep problems were primarily due to his obstructive sleep apnea; he consistently denied any suicidal or homicidal ideation; maintained a relationship with his son; and he kept busy with gardening and other projects around the house, which included helping his wife care for her elderly mother who lived next door.  The Veteran's PTSD symptoms had not impacted his ability to function independently, as he traveled to his son's wedding, etc.  

The Board has considered the statements of the Veteran and his spouse as to the extent of his current symptoms.  They are certainly competent to report that his symptoms are worse.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 30 percent disability rating, and the criteria for the next higher 50 percent disability rating have not been met. As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the PTSD warranted a disability rating higher than 30 percent.  
In light of the above, the Board finds that, affording all benefit of the doubt, while the Veteran's symptoms due to his PTSD are not transient but constant; but, his impairment due his symptomatology are no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Thus, the assigned 30 percent disability rating compensates the Veteran for his earning impairment due to PTSD to the extent practical.  38 C.F.R. § 4.1. 

Sinusitis

The Veteran's service-connected sinusitis has been rated as chronic frontal sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under these criteria a 10 percent disability rating is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent disability rating is assigned with evidence of following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A Note to Diagnostic Code 6512 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

A VA examination report dated in June 2010 reflects that the examiner noted that the Veteran was also treated by a private allergist, and that the Veteran received weekly injections for his allergies, with a moderate improvement in the Veteran's allergy symptoms.  The examiner noted further that the private allergist's examination revealed no blockage of airway passages.  The Veteran reported that he used steroid nasal sprays daily.  Physical examination of the Veteran's nose revealed that both airways were clear, and there was no discharge or sinus tenderness.  The Veteran was not on any antibiotics at the time.  

A VA examination report dated in October 2016 reflects that the examiner conducted a review of the claims file as part of the examination.  The reported that he saw his private allergist every six months, and that he last saw him two months prior to the examination for allergy injections for treatment for his allergic rhinitis.  He reported further that when he has a sinus infection, he has symptoms of headaches above the right eye that is a pulsating pain, and that he treated it with hot/cold water bottles, as he had done for years.  He currently used Nasonex steroid spray that was an effective treatment, and Zyrtec as needed with onset of symptoms.  The Veteran reported that he needed one regimen of antibiotic for a sinus infection in 2015.  The examiner noted that the Veteran's VA records dated in June 2016 documented that the Veteran had clinical findings of chronic sinus congestion due to his service-connected frontal sinusitis condition without headaches noted.  The examination  documented normal otolaryngology (ENT) examination findings that were silent for any sinusitis infection diagnosis or treatment.  The private records in the claims file noted that the Veteran's most recent private ENT examination dated in April 2016 documented that the Veteran had negative ENT examination findings, and was silent for any sinusitis infection diagnosis or treatment.

The examiner noted that the Veteran's current symptoms were episodes of sinusitis, tenderness of affected sinus, and chronic sinusitis detected only by imaging studies.  The examiner noted that the Veteran had experienced one non-incapacitating episodes over the prior 12 months characterized by headaches, pain and purulent discharge or crusting; and that there had not been incapacitating episodes.  The Veteran had not undergone multiple surgeries.  Physical examination revealed findings of negative nasal discharge and negative post-nasal drip.  There was mild frontal sinusitis tenderness to palpation bilaterally.  The examiner noted that an April 2009 computed tomography (CT) scan revealed minimal paranasal sinus.  
The objective findings on clinical examination show that Veteran's service-connected sinusitis more nearly approximates the assigned 10 percent disability rating.  38 C.F.R. §§ 4.10, 4.97, Diagnostic Code 6512.  A higher rating was not met or approximated, as there was no finding of any incapacitating episodes or any findings of purulent discharge or crusting.  The examiner also opined that there was no occupational impairment due to the sinusitis.  So it has no impact on employability.
VA outpatient records, and the private ENT records throughout the rating period, as noted by the examiner, are consistent with the examination findings.  Thus, the Board finds that the Veteran's sinusitis has manifested at the 10 percent rate throughout the entire rating period.  38 C.F.R. §§ 4.10, 4.97, Diagnostic Code 6512.

The Board has considered the statements of the Veteran and his spouse as to the extent of his current symptoms.  They are certainly competent to report that his symptoms are worse.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).   

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD and sinusitis do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD and sinusitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to an initial disability rating higher than 30 percent for service-connected PTSD is denied.

Entitlement to a rating higher than 10 percent for service-connected chronic sinusitis is denied.


REMAND

With regard to the issue of entitlement to a TDIU, the Board finds that additional 
development is required prior to further adjudication of this matter.  The Veteran contends that he is unable to work due to his service-connected disabilities.  A TDIU is an element of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified. Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 .

While the regulations do not provide a definition of "substantially gainful employment,"  such has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."  Faust v. West, 13 Vet. App. 342 (2000).  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975) that noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a).  See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358   (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

Service connection has been established for prostate cancer, rated at 100 percent from October 26, 2016; PTSD, rated at 30 percent from March 30, 2010; umbilical hernia, rated at 20 percent from February 1, 1995; diabetes mellitus, type II, rated at 20 percent from February 1, 1995; cervical radiculopathy of the right upper extremity, rated at 20 percent from October 19, 2016; bilateral varicose veins, rated at 10 percent from February 1, 1995; sinusitis, rated as noncompensable from February 1, 1995, and at 10 percent from June 6, 2002; peripheral neuropathy of the right and left lower extremities, each rated at 10 percent from June 6, 2002; cervical spine stenosis, rated at 10 percent from October 22, 2008; degenerative arthritis of the left foot, rated as noncompensable from February 1, 1995; fractured left finger, rated as noncompensable from February 1, 1995; broken right hand, rated as noncompensable from February 1, 1995; fractured right thumb, ring finger, and fifth metacarpal, rated as noncompensable from February 1, 1995; flat feet, rated as noncompensable from February 1, 1995; and erectile dysfunction, rated as noncompensable from June 6, 2002.  The combined disability rating is 40 percent from February 1, 1995; 60 percent from June 6, 2002; 80 percent from March 20, 2010; and 100 percent from October 26, 2016.
 
A 100 percent combined disability rating is in effect as of October 26, 2016, as a result of the 100 percent disability rating assigned for the service-connected prostate cancer.  A July 2017 rating decision shows that the Veteran is on hormone therapy in lieu of surgery, and permanency is being considered.  As such, the issue of entitlement to a TDIU as from October 26, 2016, is moot.  Nonetheless, the Veteran meets the threshold for a schedular TDIU under 38 C.F.R. § 4.16 (a), prior to October 26, 2016.

It is unclear from the evidence of record whether the Veteran's service-connected disabilities render the Veteran incapable of maintaining substantially gainful employment.  As such, the Board finds that additional development is required prior to further adjudication of this matter.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. § 4.16 (a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability, prior to October 26, 2016.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his service-connected disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto. All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall afford the Veteran a VA Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability, prior to October 26, 2016.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.  A complete rationale shall be given for all opinions and conclusions expressed.

3. The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


